ORDER

PER CURIAM.
Movant appeals from the motion court’s dismissal, for untimely filing, of his Rule 24.035 motion for post-conviction relief. We affirm.
Movant did not file his Rule 24.035 motion within the mandatory ninety day period after his delivery to the department of corrections. Rule 24.035(b). The motion court dismissed the motion as untimely. See id. Movant asserts the time limits contained in Rule 24.035 are invalid, unreasonable, unconstitutional and acts to improperly suspend the writ of habeas corpus. These contentions have been previously decided to have no merit. The time limits of Rule 24.035(b) are valid, reasonable and mandatory. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989), cert. denied sub. nom. Walker v. Missouri, 493 U.S. 866, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989). Further, Rule 24.035 does not operate as an unconstitutional suspension of the writ of habeas corpus. White v. State, 779 S.W.2d 571 (Mo. banc 1989).
Affirmed. Rule 84.16(b).